DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.
On page 8 of the remarks, the Applicant argues that “the teachings of Marchitto teach away from combination with those particular teachings of Kaushal, because the teachings of Marchitto explicitly "criticize, discredit, or otherwise discourage the solution claimed ... ", where those particular teachings of Kaushal are "that the disclosed ‘device is preferably handheld and may comprise a torch,’ which handheld ‘torch’ is illustrated in FIG. 4”.  In this regard, the Applicant adds “Marchitto teaches as a general principle, in paragraph [0059], that ‘any imaging system that is most beneficial is the one that does not need to be hand-held or manipulated’ because ‘the health-care provider needs to keep both hands free for procedures.’”
The Examiner disagrees that these teachings of Marchitto teach away in this capacity.  The statement that “the most beneficial” system is not a statement that a hand-held system would be completely useless, but rather that there may be alternatives that might provide added benefits atop a handheld approach.  Similarly, in Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016), the court stated "[a]lthough modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., see MPEP 2141.02 (VI).
Additionally, in contrast to Applicant’s state on page 9 that “It is respectfully noted that absolutely nowhere does Marchitto alternatively teach an embodiment where the size of the imager needs to be minimized so that ‘handheld’ imaging by the ‘health-care provider’ can occur because it is alternatively disclosed as being advantageous for some reason, to counter the explicit teaching away from such a ‘handheld’ arrangement”; Marchitto teaches that “The infrared imaging technology described herein would be useful during the therapeutic processes … by allowing the surgeon to visualize the vessels accurately (FIG. 9). This device could have a plurality of support arms which serve to allow placement of the device on the patient thus freeing the hands of the surgeon.”  Of emphasis here is that this device is made (i.e., sized and shaped) “to allow placement of the device on the patient” by medical personnel.  As such, this device of Figure 9 “is configured … to be hand-holdable for single-handed lifting and use”.  If this device can be fully supported on the arm of the patient, then it is not so heavy, nor so large in size that is would not be able to be lifted by a single hand of the medical professional.  Additionally, there is nothing about this that is configured in such a way that the medical professional is required not to hold it during use.  As such, the housing of the device in Figure 9 of Marchitto illustrates a device that reads on the claimed invention, which is a device.  Section 2114(II) of the MPEP states (with emphasis in the original), “’Apparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”Section 2114(II) of the MPEP states, “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.”
In addition to the above, it is also noted that the “surgery” described by Marchitto is addressing far more invasive procedures beyond withdrawing blood from blood vessels via a syringe.  The invention of Marchitto is drawn to “optical imaging of subsurface anatomical structures” (see Title), and multiple uses of this area described see paragraph 11) via light therapy (also paragraph 11), the treatment of varicose veins (see paragraph 63), the use of a disposable shield so that “biological material (blood, saliva, ablated tissue, etc.) could not contaminate the imaging process”, thereby stating that ablation procedures may benefit from this optical imaging technique.  In other words, Marchitto is directed at using this device for serious medical surgery, in which case “any imaging system that is most beneficial is the one that does not need to be hand-held or manipulated” (see paragraph 59 of Marchitto).  It is known and common to those of skill in the art that a simple procedure, such as venipuncture, makes use of this type of system and technique within a hand-held device, and such hand-held devices does not decrease the benefits of the optical imaging and visualization.  The following prior art is a non-exhaustive list of such examples:
Esparza et al. (US Patent No. 5,519,208): “In another arrangement, (not shown) the lamp 10 with filters 12 and 18 are supported on a handle which is hand held” (see column, lines ).
Flock et al. (US Patent No. 6,032,070): “In another embodiment of the invention, the image detector and light radiation source are part of a single integral scanning device which is passed over the area of interest. In this embodiment the single scanning device can be a handheld scanner or a movable mounted scanner” (see column, lines).
Kimble (US Patent Pub. No. 2003/0018271): “In this embodiment [shown in FIG. 4], the system is designed to be hand-held for examination purposes. The system is small and self-contained and allows an observer to manually scan various body parts to determine the location and characteristics of subcutaneous hemoglobin-containing structures” (see paragraph 58).
Kaushal (US Patent No. 2003/0047683): “The device is preferably hand-held and may comprise a torch.  Alternatively the device may comprise an assembly mounted on a larger assembly… The device may be mounted on a helmet” (see paragraph 36; see Figures 4, 5, 16)
Jaramaz et al. (US Patent Pub. No. 2006/0176242): “The device may be hand held or mounted on a stationary or moveable support” (see paragraph 41).  “FIG. 3A see paragraph 31).
Walker et al. (US Patent Pub. No. 2005/0154303): “The present invention comprises a hand held ultrasonic instrument … In operation, the portable unit is scanned across a target and the displayed image is conveniently presented to the operator whereby the dimension of the displayed image corresponds exactly to the dimension of the target” (see paragraph 11).  “[T]he present invention ultrasound system and method proves particularly valuable for guiding the insertion of needles and catheters” (see paragraph 37).
As clearly illustrated by the examples above, the simpler withdrawal of blood via needle (i.e., more simple than an invasive surgery requiring an operating room) is known to, and commonly utilizes, handheld devices to locate the vein for blood withdrawal.  It is obvious to those of skill in the art that a needle can be easily held and manipulated in a single hand, thereby not requiring both hands to be free.  As such one hand being used to hold a device that locates blood vessels does not diminish the benefits of such a system when utilized in this particular “procedure” (the term used by Marchitto in paragraph 59).
For at least these reasons, the Applicant’s argument that Marchitto teaches away from a handheld option is not persuasive.

In the last two lines on page 9 of the remarks, the Applicant makes a comment regarding Kaushal not teaching active infrared imaging.  In other words, Kaushal does not teach an infrared laser or LED that illuminates the target with infrared light in order to produce the infrared image by the infrared camera 22, but rather images the natural infrared energy emitted by the target region.  The fact that Kaushal takes a slightly different approach by not incorporating an infrared source into its system has no bearing on (a) the fact that Kaushal obtains an infrared image and projects that image back onto the patients skin with visible light to visualize the subsurface blood vessels, and (b) Kaushal teaches this device as being handheld.  As such, the mere mention that Kaushal “does not even teach active infrared imaging” has no bearing on a modification of making a device handheld.
see MPEP 2144.04(V)(A)).

For at least the reasons addressed above, the Applicant’s arguments are not persuasive and the following rejections apply.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchitto et al. (US Patent Pub. No. 2002/0016533) in view of Kaushal (US Patent Pub. No. 2003/0047683), and in view of Flock et al. (US Patent No. 6,353,753), and further Stothers et al. (US Patent Pub. No. 2006/0276712).
Marchitto discloses optical imaging of subsurface anatomical structures and biomolecules (see Title).  In a version of the system of Marchitto, Figure 4 illustrates that “the imaged vessel and surrounding structures are illuminated with radiant energy produced by a laser, preferably in the near infrared region… The reflected radiant energy can be captured by a detector” (see paragraph 38).  As seen in Figure 4, an “infrared laser” irradiates a “scanner” before reflecting off a “partial infrared reflector” and thereafter illuminates the patient.  The returning infrared light then passes through the partial infrared reflector to be imaged by an “imaging device” and/or “detector”.  These portions of Marchitto read on the means for transmitting a first wavelength and the means for capturing an image in lines 4 and 5-7, respectively.  
see paragraph 59).  To this end, Marchitto teaches that “the video information could be inputted into a video projector whereupon the image of the ROI is projected back onto the actual ROI on the patient... Thus the projection would serve to outline the actual position of the structures on the patient” (see paragraph 60).  
It would have been obvious to one of ordinary skill in the art to combine the teaching of projecting the image data back onto the patient, as taught in Example 16 of Marchitto, with the system and methods of Figure 4 of Marchitto because “it is of benefit that the imaging system is possible to simultaneously view the actual region of interest on the patient” (see paragraph 59) and “The projected image could be enhanced so that the structures of interest (typically blood vessels) are made as contrasty as possible” (see paragraph 60).  This teaches the use of a means for projecting said image onto the target area using a second wavelength of light, as recited in lines 8-9 of claim 1.
However, Marchitto fails to teach (A) the projected image is created by a laser or tightly focused LEDs, (B) a housing having a first portion and a second portion as recited in lines 10-16 of claim 1, and (C) means for changing an intensity … for changing a depth, as recited in lines 17-19 of claim 1.
With regard to the noted deficiency (A), Kaushal teaches illumination and imaging devices and methods (see Title), with a particular embodiment directed at viewing subsurface veins (see Figures 1-3).  The system of Kaushal acquires an infrared image of a region of interest via detector 22, and then projects the image back onto the patient via a visible projector 28.  As stated in paragraph 90, Kaushal contemplates multiple ways to create a projected image, including “a scanning laser”.
It would have been obvious to one ordinary skill in the art at the time of the invention to incorporate the use of a laser to project the image back onto the patient, as taught by Kaushal, and to use this structure as the projection device in Marchitto because although Marchitto does not expressly teach a laser to project such an image, the reference does generally teach to project this same concept of an infrared-acquired image being projected back onto the patient via visible light, and lasers are well known KSR v. Teleflex).
Regarding the noted deficiency (B), it is initially emphasized that Marchitto teaches that “The infrared imaging technology described herein would be useful during the therapeutic processes … by allowing the surgeon to visualize the vessels accurately (FIG. 9). This device could have a plurality of support arms which serve to allow placement of the device on the patient thus freeing the hands of the surgeon.”  Of emphasis here is that this device is made (i.e., sized and shaped) “to allow placement of the device on the patient” by medical personnel and configured (i.e., sized and shaped) to then be fully supported by the patient during a procedure.  As such, this device of Figure 9 reads on being “configured … to be hand-holdable for single-handed lifting and use”.  If this device can be fully supported on the arm of the patient, then it is not so heavy, nor so large in size that is would not be able to be lifted by a single hand of the medical professional.  Additionally, there is nothing about this that is configured in such a way that the medical professional is required not to hold it during use.  As such, the housing of the device in Figure 9 of Marchitto illustrates a device that reads on the claimed invention with respect to “said housing is configured … to be hand-holdable for single-handed lifting and use of said vein imaging device.”  Additionally, Kaushal teaches an embodiment in which the device comprises a housing having a first portion and a second portion (see Figure 4 reproduced below, as well as Figure 5 not below).

    PNG
    media_image1.png
    323
    375
    media_image1.png
    Greyscale

As can be seen, the first portion is proximate a first end and the second portion is proximate a second end.  The first position has an exit opening for the projection of the image to pass through.  Additionally, the second portion is narrower than the first portion to be hand-holdable for single-handed lifting and use of the imaging device.  For example, in paragraph 36 Kaushal mentions that “The device is preferably hand-held and may comprise a torch.”  The Kaushal reference claims priority to a PCT from Great Britain, and it is noted that in the vernacular of English in the United Kingdom, torch is synonymous with the American word flashlight (e.g., the Cambridge dictionary states, “(US flashlight) a small light that is held in the hand and usually gets its power from batteries”).
It is noted that the projection light source can be seen as contained within the second portion of the housing in Kaushal, whereas the claim recites it being contained within the first portion.  Additionally, Kaushal does not teach a means for transmitting (as this is relied upon from the teachings of Marchitto), and therefore obviously does not teach this within either the first or second portions of the housing.  However, in both cases, it would have been obvious to one of ordinary skill in the art to place the means for transmitting and to move the means for projecting into the first portion of the In re Japiske, 86 USPQ 70.
However, neither Marchitto nor Kaushal teach a means for setting depth, as recited in the last two lines of claim 1 (i.e., the noted deficiency (C)).
Regarding the noted deficiency (C), Flock teaches optical imaging of deep anatomic structures (see Title), in which it is provided an “apparatus and means for visualizing blood vessels and subsurface anatomic structures during surgery and in real time with improved optical imaging and minimized trauma to the patient” (see Abstract).  Flock teaches that “by capturing photons as a function of distance (r), depth (z) dependent imaging or spectral information is obtained” (see column 5, lines 24-26).  Columns 5 and 6 discuss various “Imaging Schema” that can utilize this knowledge of depth dependent imaging in order to actual perform imaging at specific depths.  Additionally, Flock states in this regard that “There are several methods to capture photons which provide imaging information from deep within tissue, and at user selectable depths within tissue” (see column 5, lines 10-13).  As such, it is obvious that a “user selectable depth” would require a means for setting the depth if it is user selectable.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide depth dependent imaging and a means for selecting the depth, as taught by Flock, within the optical imaging scheme of Marchitto as combined with Kaushal, in order to provide “improved optical imaging of deep anatomic structures” (see column 1, lines 14-16).
However, the methods to allow a user selectable depth for imaging does not explicitly include changing an intensity of a laser.
Stothers teaches methods and apparatus for monitoring bladder function in an animal, which such method is performed by positioning a light emitter and a light detector on the animal’s skin.  In other words, light analysis is used from a skin location to image subcutaneous structures via infrared imaging (see Abstract).  Stothers teaches “Generally, if laser power is increased then a greater separation is needed because there will be greater depth of penetration and consequently, a wider base of return by refracted photons” (see paragraph 62).
see paragraph 62 of Stothers for each quote), and it is noted that Flock teaches that depth imaging may be a function of separation.  However, Stothers fills in the gaps of Flock by which, at a certain depth, the light will no longer penetrate to the lower layers and an increased intensity of the laser, as well as increased separation distance would be required.  The general teaching by Stothers of “if laser power is increased then … there will be greater depth of penetration” would be obvious to those of skill in the art and applicable to the infrared imaging techniques of the combination in order to provide a “greater depth of penetration” (see paragraph 62 of Stothers for each quote).

Regarding claim 2, Kaushal teaches that “The torch 12 may have mechanisms to select an appropriate colour and/or intensity for the lines 16 so that they stand our clearly to the user” (see paragraph 83; emphasis added).
Regarding claim 8, Kaushal teaches that “The torch 12 may have mechanisms to select an appropriate colour and/or intensity for the lines 16 so that they stand our clearly to the user” (see paragraph 83).  This teaches mechanisms for selecting colors and intensity, which are system parameters.


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchitto in view of Kaushal, Flock, and Stothers as applied to claim 1 above, and further based upon Official Notice, as supported by Ferguson et al. (US Patent Pub. No. 2002/0041493), Tippmann, JR. et al. (US Patent Pub. No. 2007/0181114), Parsons et al. (US Patent Pub. No. 2003/0206410), Altman (US Patent Pub. No. 2002/0089848) and Hegedus (US Patent No. 5,664,875).
Marchitto in view of Kaushal, Flock, and Stothers is described above with respect to claim 1.  Kaushal teaches that its device may have “An on/off switch 37 is see paragraph 84).  This is diagrammatically illustrated in Figure 4.  It would have been obvious to one of ordinary skill in the art that a battery used with a flashlight-type device would be contained within a compartment having an access opening that is shaped like that of the battery it will contain.  The Examiner takes Official Notice that replacing a battery in such a device, which is unequivocally common and known in flashlight-type devices, requires removing a battery compartment door that is often shaped like the batteries they contain, so as not to be too large so they take up the entire handle, nor to small so as to make it difficult to replace the battery/batteries themselves (i.e., rectangular shaped).
Ferguson teaches in paragraph 12 that “FIG. 1 is perspective view of a light device having a lamp housing embodying the present invention with a hinged top door in a partially open position.”  Also see the image below.
Tippmann teaches in paragraph 53 that “FIG. 2 shows a left perspective view of the flash light 100 shown in FIG. 1. The flash light may include an energy source to electrically power the light source 120 and/or the aiming mechanism 124. … In this example, the flash light 100 0 includes a battery door 200 that closes a cavity to house the energy source, such as a battery (see FIGS. 5 and 6).”  Also see the image below.
Parsons teaches in the “A power pack support housing within the flashlight is accessible through an access door to enable insertion of a 6-volt DC battery power pack connectable in circuit with a high intensity long life LED carried within the reflector assembly” (see Abstract).
Altman teaches in paragraph 28, “Referring to FIGS. 1 to 7, in the first embodiment of the miniature flashlight device 10, the batteries 46 disposed in the battery compartment 34 and retained therein by a removable door 52 are of the elongated cylindrical types. The battery compartment 34 is of rectangular configuration.”  See numeral 52 of Figure 7.
Hegedus at column 3, lines 45-53, “A door 68 is hinged at 70 on one side of the rectangular shaped casing 62, so that the person can have access into the compartment 64 to remove and replace said batteries 66.”  Also see the image below.

    PNG
    media_image2.png
    618
    817
    media_image2.png
    Greyscale




Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchitto in view of Kaushal, Flock and Stothers as applied to claim 1 above, and further in view of Svetliza (US Patent Pub. No. 6,178,340).
Marchitto in combination with Kaushal, Flock and Stothers is described above with respect to claim 1.  Marchitto teaches “the projected image could be enhanced so that the structures of interest (typically blood vessels) are made as contrasty as possible…” (see paragraph 60 of Marchitto).  Kaushal teaches that “The torch 12 may have mechanisms to select an appropriate colour … for the lines 16 so that they stand out clearly to the user” (see paragraph 83 of Kaushal; emphasis added).  The teaching 
Svetliza teaches a three-dimensional infrared imager for subcutaneous puncture and study of vascular networks (see Title).  Svetliza teaches that a “Microprocessor 28 also allows manipulation of the image to control the level of brightness, contrast, sharpness, edge enhancement, and subtraction. This is accomplished by means of knobs or pushbuttons on image control panel 30 visible in FIG. 4. The image can be converted to a negative image allowing the user to visualize the veins in white on a black background for further clarity” (see column 4, lines 52-58, emphasis added)
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide image manipulation including that “the image can be converted [from a positive image] to a negative image”, as taught by Svetliza, and to incorporate this feature into the system and method of Marchitto as combined with Kaushal, Flock and Stothers because Marchitto already teaches that “The projected image could be enhanced so that the structures of interest (typically blood vessels) are made as contrasty as possible” but does not explicitly teach to convert a positive to a negative image, and vice versa, in order to provide better contrast, whereas Svetliza teaches a multitude of image enhancement capabilities (i.e., manipulating “the level of brightness, contrast, sharpness, edge enhancement, and subtraction”) which further includes “converted to a negative image allowing the user to visualize the veins in white on a black background for further clarity”.  By incorporating this into Marchitto, this would provide for additional methods by which improved contrast and clarity may be provided within a subsurface structure viewing device (for which both Marchitto and Svetliza relate).

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchitto in view of Kaushal, Flock and Stothers as applied to claim 1 above, and further in view of Weckwerth et al. (US Patent Pub. No. 2004/0167500).
Marchitto in combination with Kaushal, Flock and Stothers is described above with respect to claim 1.  However, these systems do not explicitly teach the use of a heat sink or cooling means.
Weckwerth teaches a self-contained diode-laser-based dermatologic treatment apparatus (see Title).  It “is cordless and sufficiently compact as to be hand-held. A self-contained housing is configured for gripping by a person's hand for cordless manipulation… light source and electrical circuit are contained within the housing.  The circuit includes one or more batteries” (see Abstract).  “In the rear perspective view of the apparatus shown in FIG. 7, the output window 420 is indicated along with the vent louvers 440, as well as an on-off button 460 and indicator lights 470” (see paragraph 71).  That is, this teaches the use of openings in the housing which will provide cooling (i.e., venting).  “A semi-schematic cross-sectional drawing of an apparatus in accordance with a preferred second embodiment is shown in FIG. 10. Mounted at the end of device housing 610, which also serves as a handle, is the laser head of the device, containing preferably two AlGaAs laser diode bars mounted on a fan-cooled, finned heat sink” (see paragraph 119).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize heat sinks, fans and openings/vents within the housing of a battery-powered, hand-held device, as described by Weckwerth, and to include these features in the system and method of the combination of Marchitto with Kaushal, Flock and Stothers, in order to dissipate the heat from the lasers of any such device, thereby keeping the temperature of the device at such a temperature that it can be held by hand even when in used for prolonged periods of time.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchitto in view of Kaushal, Flock and Stothers as applied to claim 1 above, and further in view of Jung et al. (US Patent No. 6,249,348).
Marchitto in combination with Kaushal, Flock and Stothers is described above with respect to claim 1.  However, there is little discussion of buttons that are configured for actuation to change system parameter(s).
Jung teaches an optical characteristic measuring system and method (see Title and Abstract).  Jung teaches that “Microprocessor 10 also is coupled to key pad switches 12, which serve as an input device. Through key pad switches 12, the operator may input control information or commands, or information relating to the object being measured or the like. In general, key pad switches 12, or other suitable data input devices (such as push button, toggle, membrane or other switches or the like), serve as a mechanism to input desired information to microprocessor 10” (see column 10, lines 5-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include buttons to control an optical imaging device, as taught by Jung, and to incorporate these types of controls into the system and methods of Marchitto as combined with Kaushal, Flock and Stothers, in order to provide a means by which the system may be controlled.  For example, Kaushal teaches different ways in which its device may operate (see paragraph 113), but fails to teach a mechanism that would allow it to switch between the different manners of operation.  The teachings of Jung fill in these gaps of the previous references and combination.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchitto in view of Kaushal, Flock and Stothers as applied to claim 1 above, and further in view of Zucker et al. (US Patent No. 5,603,328), further in view of Weckwerth.
Marchitto in combination with Kaushal, Flock and Stothers is described above with respect to claim 1.  However, the system housing illustrated by Kaushal is not shown as the exit opening being formed in a bottom surface of the housing, nor is there shown a display on the top surface of the housing.
Zucker teaches an infra-red vascular angiography system (see Title).  Figures 9 and 11 illustrate hand-held housings used for infrared imaging, in which a mirror 43 is used to direct imaging via a window 42 located in the bottom surface of the housing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a mirror in re-directing the imaging direction to exit a bottom surface of the hand-held device, as taught by Zucker, for the system and methods of Marchitto KSR v. Teleflex).  Additionally, “With the probe it will be possible to obtain the desired image without interfering with the organ's normal functioning… it is possible to obtain an infra-red image from very close proximity” (see column 13, lines 10-26 of Zucker). 
However, none of these references explicitly teach means for providing status information to a user at a top surface.
Weckwerth teaches a self-contained diode-laser-based dermatologic treatment apparatus (see Title).  It “is cordless and sufficiently compact as to be hand-held. A self-contained housing is configured for gripping by a person's hand for cordless manipulation… light source and electrical circuit are contained within the housing.  The circuit includes one or more batteries” (see Abstract).  “In the rear perspective view of the apparatus shown in FIG. 7, the output window 420 is indicated along with the vent louvers 440, as well as an on-off button 460 and indicator lights 470. The indicator lights 470 are illustrated in more detail in FIG. 8” (see paragraph 71).  “When the unit is on, the center indicator light 474 shown in FIG. 8 will illuminate.  For a brief period after the power is turned on, the right indicator light 476 may flash, indicating that the unit is approaching the "ready" state. The right indicator light 476, when steadily green, indicates that the device is ready and will emit a light pulse when either of the two trigger buttons 430 is depressed” (see paragraphs 77-78).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate indicator lights on a top surface of the housing of a handheld device, as taught by Weckwerth, into the system and methods of Marchitto as combined with Kaushal, Flock and Stothers in order to indicates that the device is ready and on/off see paragraphs 77-78), thereby providing an improved user interface for the operator of the device.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchitto in view of Kaushal.
Marchitto discloses optical imaging of subsurface anatomical structures and biomolecules (see Title).  In a version of the system of Marchitto, Figure 4 illustrates that “the imaged vessel and surrounding structures are illuminated with radiant energy produced by a laser, preferably in the near infrared region… The reflected radiant energy can be captured by a detector” (see paragraph 38).  As seen in Figure 4, an “infrared laser” irradiates a “scanner” before reflecting off a “partial infrared reflector” and thereafter illuminates the patient.  The returning infrared light then passes through the partial infrared reflector to be imaged by an “imaging device” and/or “detector”.  These portions of Marchitto read on the means for transmitting a first wavelength and the means for capturing an image in lines 4 and 5-7, respectively.  
In another example, Marchitto teaches that “it is of benefit that the imaging system is possible to simultaneously view the actual region of interest on the patient, if it is required that the image of the ROI needs to be displayed for the provider” (see paragraph 59).  To this end, Marchitto teaches that “the video information could be inputted into a video projector whereupon the image of the ROI is projected back onto the actual ROI on the patient... Thus the projection would serve to outline the actual position of the structures on the patient” (see paragraph 60).  
It would have been obvious to one of ordinary skill in the art to combine the teaching of projecting the image data back onto the patient, as taught in Example 16 of Marchitto, with the system and methods of Figure 4 of Marchitto because “it is of benefit that the imaging system is possible to simultaneously view the actual region of interest on the patient” (see paragraph 59) and “The projected image could be enhanced so that the structures of interest (typically blood vessels) are made as contrasty as possible” (see paragraph 60).  This teaches the use of a means for projecting said image onto the target area using a second wavelength of light, as recited in lines 8-9 of claim 12.

With regard to the noted deficiency (A), Kaushal teaches illumination and imaging devices and methods (see Title), with a particular embodiment directed at viewing subsurface veins (see Figures 1-3).  The system of Kaushal acquires an infrared image of a region of interest via detector 22, and then projects the image back onto the patient via a visible projector 28.  As stated in paragraph 90, Kaushal contemplates multiple ways to create a projected image, including “a scanning laser”.
It would have been obvious to one ordinary skill in the art at the time of the invention to incorporate the use of a laser to project the image back onto the patient, as taught by Kaushal, and to use this structure as the projection device in Marchitto because although Marchitto does not expressly teach a laser to project such an image, the reference does generally teach to project this same concept of an infrared-acquired image being projected back onto the patient via visible light, and lasers are well known in the art for this exact function; accordingly, the use of a laser to perform the method taught by Marchitto would amount to choosing from a finite number of projection lighting devices available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).
Regarding the noted deficiency (B), Kaushal teaches an embodiment in which the device comprises a housing having a first portion and a second portion (see Figure 4 reproduced below, as well as Figure 5 not below).

    PNG
    media_image1.png
    323
    375
    media_image1.png
    Greyscale

As can be seen, the first portion is proximate a first end and the second portion is proximate a second end.  The first position has an exit opening for the projection of the image to pass through.  Additionally, the second portion is narrower than the first portion to be hand-holdable for single-handed lifting and use of the imaging device.  For example, in paragraph 36 Kaushal mentions that “The device is preferably hand-held and may comprise a torch.”  The Kaushal reference claims priority to a PCT from Great Britain, and it is noted that in the vernacular of English in the United Kingdom, torch is synonymous with the American word flashlight (e.g., the Cambridge dictionary states, “(US flashlight) a small light that is held in the hand and usually gets its power from batteries”).
It is noted that the projection light source can be seen as contained within the second portion of the housing in Kaushal, whereas the claim recites it being contained within the first portion.  Additionally, Kaushal does not teach a means for transmitting (as this is relied upon from the teachings of Marchitto), and therefore obviously does not teach this within either the first or second portions of the housing.  However, in both cases, it would have been obvious to one of ordinary skill in the art to place the means for transmitting and to move the means for projecting into the first portion of the In re Japiske, 86 USPQ 70.
Regarding the noted deficiency (C), Marchitto teaches “the projected image could be enhanced so that the structures of interest (typically blood vessels) are made as contrasty as possible…” (see paragraph 60 of Marchitto).  Kaushal teaches that “The torch 12 may have mechanisms to select an appropriate colour … for the lines 16 so that they stand out clearly to the user” (see paragraph 83 of Kaushal; emphasis added).  The teaching of Kaushal provides for a user selectable color, which could include changing the vein portions of images from black to white, therefore obviously changing from a positive to a negative image of the veins.  However, this is not an explicitly teaching of negative versus positive image.
Svetliza teaches a three-dimensional infrared imager for subcutaneous puncture and study of vascular networks (see Title).  Svetliza teaches that a “Microprocessor 28 also allows manipulation of the image to control the level of brightness, contrast, sharpness, edge enhancement, and subtraction. This is accomplished by means of knobs or pushbuttons on image control panel 30 visible in FIG. 4. The image can be converted to a negative image allowing the user to visualize the veins in white on a black background for further clarity” (see column 4, lines 52-58, emphasis added)
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide image manipulation including that “the image can be converted [from a positive image] to a negative image”, as taught by Svetliza, and to incorporate this feature into the system and method of Marchitto as combined with Kaushal, Flock and Stothers because Marchitto already teaches that “The projected image could be enhanced so that the structures of interest (typically blood vessels) are made as contrasty as possible” but does not explicitly teach to convert a positive to a negative image, and vice versa, in order to provide better contrast, whereas Svetliza teaches a multitude of image enhancement capabilities (i.e., manipulating “the level of brightness, contrast, sharpness, edge enhancement, and subtraction”) which further includes “converted to a negative image allowing the user to visualize the veins in white on a black background for further clarity”.  By incorporating this into Marchitto, this would provide for additional methods by which improved contrast and clarity may be provided for which both Marchitto and Svetliza relate).

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchitto in view of Kaushal, as applied to claim 12 above, and further based upon Official Notice, as supported by Ferguson, Tippmann, Parsons, Altman and Hegedus.
Marchitto in view of Kaushal is described above with respect to claim 12. Kaushal teaches that its device may have “An on/off switch 37 is provided, as is a battery 35” (see paragraph 84).  This is diagrammatically illustrated in Figure 4.  It would have been obvious to one of ordinary skill in the art that a battery used with a flashlight-type device would be contained within a compartment having an access opening that is shaped like that of the battery it will contain.  The Examiner takes Official Notice that replacing a battery in such a device, which is unequivocally common and known in flashlight-type devices, requires removing a battery compartment door that is often shaped like the batteries they contain, so as not to be too large so they take up the entire handle, nor to small so as to make it difficult to replace the battery/batteries themselves (i.e., rectangular shaped).
Ferguson teaches in paragraph 12 that “FIG. 1 is perspective view of a light device having a lamp housing embodying the present invention with a hinged top door in a partially open position.”  Also see the image below.
Tippmann teaches in paragraph 53 that “FIG. 2 shows a left perspective view of the flash light 100 shown in FIG. 1. The flash light may include an energy source to electrically power the light source 120 and/or the aiming mechanism 124. … In this example, the flash light 100 0 includes a battery door 200 that closes a cavity to house the energy source, such as a battery (see FIGS. 5 and 6).”  Also see the image below.
Parsons teaches in the “A power pack support housing within the flashlight is accessible through an access door to enable insertion of a 6-volt DC battery power pack connectable in circuit with a high intensity long life LED carried within the reflector assembly” (see Abstract).
Altman teaches in paragraph 28, “Referring to FIGS. 1 to 7, in the first embodiment of the miniature flashlight device 10, the batteries 46 disposed in the battery compartment 34 and retained therein by a removable door 52 are of the elongated cylindrical types. The battery compartment 34 is of rectangular configuration.”  See numeral 52 of Figure 7.
Hegedus at column 3, lines 45-53, “A door 68 is hinged at 70 on one side of the rectangular shaped casing 62, so that the person can have access into the compartment 64 to remove and replace said batteries 66.”  Also see the image below.

    PNG
    media_image2.png
    618
    817
    media_image2.png
    Greyscale



s 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchitto in view of Kaushal and Svetliza as applied to claim 12 above, and further in view of Weckwerth.
Marchitto in combination with Kaushal and Svetliza is described above with respect to claim 12.  However, these systems do not explicitly teach the use of a heat sink or cooling means.
Weckwerth teaches a self-contained diode-laser-based dermatologic treatment apparatus (see Title).  It “is cordless and sufficiently compact as to be hand-held. A self-contained housing is configured for gripping by a person's hand for cordless manipulation… light source and electrical circuit are contained within the housing.  The circuit includes one or more batteries” (see Abstract).  “In the rear perspective view of the apparatus shown in FIG. 7, the output window 420 is indicated along with the vent louvers 440, as well as an on-off button 460 and indicator lights 470” (see paragraph 71).  That is, this teaches the use of openings in the housing which will provide cooling (i.e., venting).  “A semi-schematic cross-sectional drawing of an apparatus in accordance with a preferred second embodiment is shown in FIG. 10. Mounted at the end of device housing 610, which also serves as a handle, is the laser head of the device, containing preferably two AlGaAs laser diode bars mounted on a fan-cooled, finned heat sink” (see paragraph 119).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize heat sinks, fans and openings/vents within the housing of a battery-powered, hand-held device, as described by Weckwerth, and to include these features in the system and method of the combination of Marchitto with Kaushal and Svetliza, in order to dissipate the heat from the lasers of any such device, thereby keeping the temperature of the device at such a temperature that it can be held by hand even when in used for prolonged periods of time.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchitto in view of Kaushal and Svetliza as applied to claim 12 above, and further in view of Zucker and Weckwerth.
Marchitto in combination with Kaushal and Svetliza is described above with respect to claim 12.  However, the system housing illustrated by Kaushal is not shown as the exit opening being formed in a bottom surface of the housing, nor is there shown a display on the top surface of the housing.
Zucker teaches an infra-red vascular angiography system (see Title).  Figures 9 and 11 illustrate hand-held housings used for infrared imaging, in which a mirror 43 is used to direct imaging via a window 42 located in the bottom surface of the housing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a mirror in re-directing the imaging direction to exit a bottom surface of the hand-held device, as taught by Zucker, for the system and methods of Marchitto as combined with Kaushal and Flock because although the housing of Kaushal does not expressly teach emitting laser light through a bottom surface but instead utilizes a “forward” viewing angle, the reference does generally teach infrared imaging and video projection through an exit window, and the use of optically reflective elements are well known in the art for re-directing optical pathways; accordingly, thus the use of either one to perform the method taught by Marchitto as combined with Kaushal would amount to choosing from a finite number of optical emission elements available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).  Additionally, “With the probe it will be possible to obtain the desired image without interfering with the organ's normal functioning… it is possible to obtain an infra-red image from very close proximity” (see column 13, lines 10-26 of Zucker). 
However, none of these references explicitly teach means for providing status information to a user at a top surface.
Weckwerth teaches a self-contained diode-laser-based dermatologic treatment apparatus (see Title).  It “is cordless and sufficiently compact as to be hand-held. A self-contained housing is configured for gripping by a person's hand for cordless manipulation… light source and electrical circuit are contained within the housing.  The circuit includes one or more batteries” (see Abstract).  “In the rear perspective view of the apparatus shown in FIG. 7, the output window 420 is indicated along with the vent louvers 440, as well as an on-off button 460 and indicator lights 470. The indicator lights 470 are illustrated in more detail in FIG. 8” (see paragraph 71).  “When the unit is on, see paragraphs 77-78).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate indicator lights on a top surface of the housing of a handheld device, as taught by Weckwerth, into the system and methods of Marchitto as combined with Kaushal and Svetliza in order to indicates that the device is ready and on/off (see paragraphs 77-78), thereby providing an improved user interface for the operator of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M KISH/           Primary Examiner, Art Unit 3799